DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,076,942. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter is present or made obvious by the claims of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vu et al. (US 9,186,229).
Regarding claim 1, Vu et al. (hereafter “D1”) discloses an oral appliance holder (toothbrush attachments 4), comprising: a horizontal base (body 5 base surface – col. 8, lines 24-30) having upward extending side lips (outer edges extend upward at least on front/back walls as seen in figure 6) and configured to hold liquid; and one or more receptacles (storage depressions 7) opening in a direction away from the horizontal base and configured to hold one or more oral appliances in a vertical configuration above the horizontal base (capable of holding oral appliances vertically).
Regarding claim 2, D1 discloses wherein the one or more receptacles comprise one or more curvilinear concave receptacles (figure 3).
Regarding claim 3, D1 discloses further comprising at least two vertical walls (front/rear walls of supporting section 33 OR front/rear sidewalls extending downward from base surface to contact zone 31 OR sidewalls extending upward from base surface to an apex) extending from the horizontal base, wherein the one or more receptacles are further disposed between the at least two vertical walls (depressions 7 are located between all indicated pairs of vertical walls).
Regarding claim 4, D1 discloses further comprising at least two additional walls (front/rear walls of supporting section 33) vertically disposed with respect to the horizontal 
Regarding claim 5, D1 discloses wherein the at least two vertical walls are separated by a passageway (below receptacles and between sidewalls and front/rear vertical walls of supporting section 33) extending between the at least two vertical walls.
Regarding claim 6, D1 discloses wherein the one or more receptacles (7) comprises two curvilinear concave receptacles spaced apart from each other with an open region extending from a top end of the at least two additional walls (top of front/rear walls of 33) and the two curvilinear concave receptacles to the horizontal base (holder is open below the receptacles). 
Regarding claim 7, D1 discloses wherein a top end of the at least two additional walls comprises the one or more receptacles (top of front/rear walls of 33 is the receptacles 7).
Regarding claim 8, D1 discloses wherein the one or more receptacles (7) comprises two curvilinear concave receptacles, and wherein the at least two vertical walls have a line of symmetry equidistantly spaced between each of the at least two vertical walls (line of symmetry between sidewalls would be centered top to bottom in the orientation of figure 6).
Regarding claim 9, D1 discloses wherein the at least two vertical walls (here considering the sidewalls extending upward from the base to an apex as the vertical walls) are wider closest to the horizontal base (surface of 5) than at a top end of the at least two vertical walls.
Regarding claim 10, D1 discloses wherein the at least two vertical walls (sidewalls) have curvilinear sides with an apex at a point (top) furthest from the horizontal base (figure 6).
Regarding claim 11, D1 discloses wherein the horizontal base (5) is rectangular in shape and the upward extending side lips are disposed on each of at least two oppositely disposed 
Regarding claim 12, D1 discloses further comprising a cover (13) adapted to be coupled to the horizontal base.
Regarding claims 16-20, D1 discloses the particulars as discussed above per claims 1-12.  In addition the identified walls as the additional walls in the discussions of claims 1-12 would meet the limitation of the second set of vertical walls (front/rear walls of 33).  The claimed portal would be the same area as the passage below the receptacles between the vertical walls.  Edges of receptacles (7) are two spaced apart concave curved sides (figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 9,186,229).
D1 discloses use of the device as discussed above in claims 1-12 for hanging or supporting oral appliances.  It would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps required by claims 13-15 in order to necessarily make and use the disclosed device. Mouthpiece shaped oral appliances are well known in the art and OFFICIALNOTICE is taken that mouthpiece shaped oral .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PATRICK D HAWN/Primary Examiner, Art Unit 3631